Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00563-CV
                           ———————————
                     IN RE DONALD L. BLOOM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Donald L. Bloom, has filed a petition for a writ of mandamus,

challenging the trial court’s actions in the underlying proceeding, including the

dismissal of Bloom’s case against the real party in interest, Donald Ray Stafford,

M.D. Bloom asks that his case “be restored” and be transferred from one trial court
to another trial court.1 To obtain mandamus relief, Bloom must show that the trial

court abused its discretion and he does not have an adequate remedy by appeal. See

In re Nat’l Lloyds Ins. Co., 507 W.W.3d 219, 226 (Tex. 2016) (orig. proceeding).

Because his mandamus proceeding reflects that the trial court has signed a final

judgment dismissing his case, Bloom has an adequate remedy by appeal of the

dismissal order. See In re Quimby, No. 14-18-00550-CV, 2018 WL 3543610, at *1

(Tex. App.—Houston [14th Dist.] July 24, 2018, orig. proceeding) (mem. op.); see

also TEX. R. APP. P. 25.1(a), 26.1, 26.3.

      We deny the petition.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




1
      The underlying case is Donald L. Bloom v. Donald Ray Stafford (MD), No. 2017-
      50445, in the 189th District Court of Harris County, Texas, the Honorable William
      R. Burke presiding.
                                            2